 Case 1:20-cv-00361-LPS Document 89 Filed 03/04/21 Page 1 of 1 PageID #: 4083


                        MORRIS, NICHOLS, ARSHT                &   TUNNELL     LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
                                           (302) 658-3989 FAX
JACK B. BLUMENFELD
(302) 351-9291
(302) 425-3012 FAX
jblumenfeld@morrisnichols.com
                                              March 4, 2021

The Honorable Christopher J. Burke                                        VIA ELECTRONIC FILING
United States District Court
  for the District of Delaware
844 North King Street
Wilmington, DE 19801

          Re:        Speyside Medical, LLC v. Medtronic Corevalve, LLC, et al.
                     C.A. No. 20-361 (LPS)

Dear Judge Burke:

         We write on behalf of plaintiff Speyside Medical concerning Your Honor’s March 2,
2021 Oral Order (D.I. 88) denying defendants’ motion to compel discovery. At the argument on
Monday, Speyside’s counsel stated that “there’s no license agreement with any litigation
funder.” (Tr. 35:11-19.) That was in response to Medtronic’s focus on the Uniloc case, which
involved the grant of a license to a third-party funder. Your Honor’s Order, however, attributed
to Speyside’s counsel a broader statement than “no license agreement” (i.e., “a clause that grants
the third-party funder(s) some type of actual or conditional ownership/license to the patents-in-
suit in some scenario”).

        Given the Court’s statement, we wanted to make the record on this point clear. The
funder has no ownership interest or license to the patents. The funding agreement does, however,
include a provision giving the funder a security interest in the patents to secure performance of
that agreement. But that secured interest has not been exercised, and it is not automatically
triggered by any event (as in the Uniloc case). Speyside Medical reiterates its offer to submit the
funding agreement for in camera inspection in the event that the Court would like to review its
terms to confirm Speyside Medical’s proper standing.

                                                 Respectfully,

                                                 /s/ Jack B. Blumenfeld

                                                 Jack B. Blumenfeld (#1014)
JBB/bac
cc:       All Counsel of Record (via electronic mail)
